Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/11/2022 has been entered. Claims 1-2 and 4-6 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 05/10/2022.  New grounds of rejections necessitated by amendments are discussed below.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, the paragraph starting with “an operation unit”, after “a first wavelength region causing”, it is suggested to recite “microorganisms” as “the microorganisms”; In claim 1, the last line, “florescent” should read “fluorescent”.  Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations of the stirring/mixing unit, the light sources, and the photodetector are interpreted as intended uses of the claimed apparatus and are given patentable weight to the extent which effects the structure of the apparatus.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“control unit” in claim 1; and “operation unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the instant case: the “control unit” is interpreted as a CPU and equivalents thereof (specification, page 14, last paragraph); the “operation unit” is interpreted as a liquid crystal touch panel and equivalents thereof (specification, page 22, last paragraph).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “a light source emitting light with a first wavelength region…a light source emitting light with a second wavelength region…and the first wavelength region being different from the second wavelength region” in lines 19-22. It is unclear if the limitations for the light sources excludes other wavelength regions. E.g. Does “a light source emitting light with a first wavelength region” only emit light with a first wavelength region?  Or could the light source emitting light emit a first wavelength region in addition to one or more unspecified regions? The scope of the claim is unclear. Claim 2 is rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 20150219548 A1) in view of Ishii et al. (JP 2010063403 A, see machine translation).
Regarding claim 1, Nakata teaches a microorganism testing apparatus (abstract; Fig. 3) for measuring a number of microorganisms in a sample solution (note that functional limitations are emphasized with italics hereinafter), the microorganism testing apparatus comprising: 
a stirring/mixing unit (7) into which the sample solution comprising a sample and a fluorescent staining reagent is added (abstract teaches mixing means for stirring and mixing the sample solution into which a sample and a fluorescent staining reagent are added), the stirring/mixing unit including a batch-type sample container (Fig. 3, element 5) formed of material transmitting light (paragraph [0063])) and capable of performing stirring/mixing of the sample solution (abstract teaches mixing means for stirring and mixing the sample solution into which a sample and a fluorescent staining reagent are added); 
an excitation light source (Fig. 3, element 13) provided with light sources (Fig. 3 shows the light source comprises multiple light sources) capable of emitting excitation light to irradiate to an irradiated surface of the sample container continuously while the sample solution is being stirred by the starring/mixing unit (abstract); 
a photodetector (19) capable of detecting light of fluorescence emission caused by the excitation light from the excitation light source (abstract); 
a control unit (Fig. 3, “CPU”) configured to covert the light detected by the photodetector to an electrical signal to detect and count the number of light emissions (paragraph [0081] teaches converting light into electrical energy to count the number of received light), and calculate the number of microorganisms included in the sample within the sample container from the number of light emissions (abstract; paragraph [0082]); and
 an operation unit (Fig. 3 interpreted as elements 3 and 4; paragraph [0063] teach an operation section 3 including buttons and a display section 4 formed of a liquid crystal panel) electrically connected to the control unit (Fig. 3); 
wherein the excitation light source comprises a light source capable of emitting light with a first wavelength region causing microorganisms to emit chlorophyll fluorescence (Fig. 3 shows the light source section 13 comprising multiple light sources, wherein one of the light sources is interpreted as the “light source”; paragraph [0080] teaches the LED light source is capable of emitting light with a wavelength of 450 nm to 490 nm, wherein any region within the wavelength range is interpreted as the “first wavelength region”; thus, one of the shown light sources is capable of emitting light with a wavelength region causing microorganisms to emit chlorophyll fluorescence since the light sources comprise the wavelength capable of performing the functional limitation) and 
a light source capable of emitting light with a second wavelength region causing microorganisms stained by the fluorescent staining reagent to emit fluorescence (Fig. 3 shows the light source section 13 comprising multiple light sources, wherein one of the light sources is interpreted as the “light source”; paragraph [0080] teaches the LED light source is capable of emitting light with a wavelength of 450 nm to 490 nm, wherein any region within the wavelength range is interpreted as the “second wavelength region”; thus, one of the shown light sources is capable of emitting light with a wavelength region causing microorganisms stained by the fluorescent staining reagent to emit fluorescence since the light sources comprise the wavelength capable of performing the functional limitation),
the first wavelength region being different from the second wavelength region (paragraph [0080] teaches the LED light source is capable of emitting light with a wavelength of 450 nm to 490 nm; as stated above the “first” and “second” wavelength regions can be any arbitrary wavelength region within the wavelength range, wherein the regions are interpreted as being different regions within the wavelength range of 450 nm to 490 nm; note that a specific wavelength is not claimed), and
wherein the control unit is configured to switch the light source emitting light with the first wavelength region and the light source emitting light with the second wavelength region of the excitation light source to be turned on (Fig. 3 and paragraph [0075] teaches the CPU perform on/off control on the LED light source), control both light sources to be turned on simultaneously (Fig. 3 and paragraph [0075] teaches the CPU perform on/off control on the LED light source; Fig. 3 shows the LED light source 10 comprises multiple light sources, thus it is implied that the entire light source 10 with the multiple light sources are turned on simultaneously).
 Nakata teaches wherein the control unit comprises an operation unit is configured to calculate a permissible number of microorganisms N to be a ballast water discharge criterion (paragraph [0082] teaches a CPU estimating the number of microorganisms with respect to whether or not the number meets a discharge standard) from fluorescent emission by fluorescent staining reagents (paragraph [0079]). Nakata teaches microorganisms of interest are phytoplanktons and zooplanktons, wherein Calcein-AM tends to stain phytoplanktons and whereas the FDA tends to stain zooplanktons (paragraph [0079]). Nakata teaches it is important to regulate ballast water and measure ballast water for microorganisms (paragraphs [0003]-[0005]). However, Nakata fails to teach the control unit is configured to calculate the permissible number of microorganisms N to be a ballast water discharge criterion after determining each of a microbial population n1 acquired by chlorophyll fluorescence emission, a microbial population n2 acquired by fluorescence emission by the fluorescent staining reagent and a microbial population n3 acquired by both of the chlorophyll fluorescence emission and the fluorescence emission by the fluorescent staining reagent.
Ishii teaches a method of counting microorganisms (abstract) related to ballast water control (page 2, “background art” section). Ishii teaches the method uses a preferably counts microorganisms such as phytoplankton and zooplankton (page 4, last paragraph). Ishii teaches that phytoplankton contain pigments such as chlorophyll that emits strong autofluorescence and can be used to count phytoplankton separately from zooplankton (page 5, paragraph 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata to incorporate the teachings of Ishii to provide the control unit is configured to calculate the permissible number of microorganisms N to be a ballast water discharge criterion after determining each of a microbial population n1 acquired by chlorophyll fluorescence emission, a microbial population n2 acquired by fluorescence emission by the fluorescent staining reagent and a microbial population n3 acquired by both of the chlorophyll fluorescence emission and the fluorescence emission by the fluorescent staining reagent. Doing so would allow for improved analysis and understanding of microorganisms in ballast water by counting different microorganisms such as phytoplankton and zooplankton separately and determine their contributions to an overall microorganism count, as taught by Ishii. 
Note that the functional recitations that describe the stirring/mixing unit, the excitation light source and the photodetector are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use (see MPEP 2114).
Regarding claim 2, Nakata further teaches wherein the excitation light source is arranged such that excitation light emitted therefrom is caused to be incident orthogonally to the irradiated surface of the sample container (Fig. 3 shows the light source 13 orthogonal to a surface of a container 5). Nakata in view of Ishii fail to teach a light receiving surface of the photodetector is arranged such that fluorescence emission is received at an angle orthogonal to the excitation light of the excitation light source.
Nakata teaches an embodiment wherein a light receiving means is disposed so as to receive the fluorescent emission at an angle orthogonal to the excitation light from the excitation light source (paragraph [0023]). Nakata teaches that the arrangement of the light receiving means allows the excitation light from the excitation light source to be prevented from directly entering the light receiving means, which significantly clarifies the difference in the amount of light between a background and the fluorescent emissions from the microorganisms, improving detection accuracy for the fluorescent emissions from the microorganisms (paragraph [0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata in view of Ishii to provide a light receiving surface of the photodetector is arranged such that fluorescence emission is received at an angle orthogonal to the excitation light of the excitation light source. Doing so would utilize known positioning of photodetectors, as taught by Nakata, which would allow the excitation light from the excitation light source to be prevented from directly entering the light receiving means, which would significantly clarify the difference in the amount of light between a background and the fluorescent emissions from the microorganisms, and thus improve detection accuracy for the fluorescent emissions from the microorganisms.

In an alternative interpretation, claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 20150219548 A1) in view of Olsen et al. (WO 2016071356 A1) and Ishii et al. (JP 2010063403 A, see machine translation).
Regarding claim 1, in an alternative interpretation wherein it is determined that Nakata fails to teach wherein the excitation light source comprises a light source capable of emitting light with a first wavelength region causing microorganisms to emit chlorophyll fluorescence and the first wavelength region being different from the second wavelength region: 
Nakata teaches a microorganism testing apparatus (abstract; Fig. 3) for measuring a number of microorganisms in a sample solution (note that functional limitations are emphasized with italics hereinafter), the microorganism testing apparatus comprising: 
a stirring/mixing unit (7) into which the sample solution comprising a sample and a fluorescent staining reagent is added (abstract teaches mixing means for stirring and mixing the sample solution into which a sample and a fluorescent staining reagent are added), the stirring/mixing unit including a batch-type sample container (Fig. 3, element 5) formed of material transmitting light (paragraph [0063])) and capable of performing stirring/mixing of the sample solution (abstract teaches mixing means for stirring and mixing the sample solution into which a sample and a fluorescent staining reagent are added); 
an excitation light source (Fig. 3, element 13) provided with light sources (Fig. 3 shows the light source comprises multiple light sources) capable of emitting excitation light to irradiate to an irradiated surface of the sample container continuously while the sample solution is being stirred by the starring/mixing unit (abstract); 
a photodetector (19) capable of detecting light of fluorescence emission caused by the excitation light from the excitation light source (abstract); 
a control unit (Fig. 3, “CPU”) configured to covert the light detected by the photodetector to an electrical signal to detect and count the number of light emissions (paragraph [0081] teaches converting light into electrical energy to count the number of received light), and calculate the number of microorganisms included in the sample within the sample container from the number of light emissions (abstract; paragraph [0082]); and
 an operation unit (Fig. 3 interpreted as elements 3 and 4; paragraph [0063] teach an operation section 3 including buttons and a display section 4 formed of a liquid crystal panel) electrically connected to the control unit (Fig. 3); 
wherein the excitation light source comprises a light source capable of emitting light with a second wavelength region causing microorganisms stained by the fluorescent staining reagent to emit fluorescence (Fig. 3 shows the light source section 13 comprising multiple light sources, wherein one of the light sources is interpreted as the “light source”; paragraph [0080] teaches the LED light source is capable of emitting light with a wavelength of 450 nm to 490 nm, wherein any region within the wavelength range is interpreted as the “second wavelength region”; thus, one of the shown light sources is capable of emitting light with a wavelength region causing microorganisms stained by the fluorescent staining reagent to emit fluorescence since the light sources comprise the wavelength capable of performing the functional limitation), and
wherein the control unit is configured to switch the light sources to be turned on (Fig. 3 and paragraph [0075] teaches the CPU perform on/off control on the LED light source), control both light sources to be turned on simultaneously (Fig. 3 and paragraph [0075] teaches the CPU perform on/off control on the LED light source; Fig. 3 shows the LED light source 10 comprises multiple light sources, thus it is implied that the entire light source 10 with the multiple light sources are turned on simultaneously).
 Nakata teaches wherein the control unit comprises an operation unit is configured to calculate a permissible number of microorganisms N to be a ballast water discharge criterion (paragraph [0082] teaches a CPU estimating the number of microorganisms with respect to whether or not the number meets a discharge standard) from fluorescent emission by fluorescent staining reagents (paragraph [0079]). Nakata teaches microorganisms of interest are phytoplanktons and zooplanktons, wherein Calcein-AM tends to stain phytoplanktons and whereas the FDA tends to stain zooplanktons (paragraph [0079]). Nakata teaches it is important to regulate ballast water and measure ballast water for microorganisms (paragraphs [0003]-[0005]). However, Nakata fails to teach: a light source capable of emitting light with a first wavelength region causing microorganisms to emit chlorophyll fluorescence; the first wavelength region being different from the second wavelength region; the control unit is configured to calculate the permissible number of microorganisms N to be a ballast water discharge criterion after determining each of a microbial population n1 acquired by chlorophyll fluorescence emission, a microbial population n2 acquired by fluorescence emission by the fluorescent staining reagent and a microbial population n3 acquired by both of the chlorophyll fluorescence emission and the fluorescence emission by the fluorescent staining reagent.
Olsen et al. (WO 2016071356 A1) teaches a ballast water analysis system comprising two light sources to measure viable or non-viable microorganisms and other particles (abstract). Olsen teaches the first light source has a wavelength of 435 or 461 for algae and phytoplankton (page 4, lines 17-21), wherein efficiency of the system is greatly improved by using a first light source which has a light emission spectrum that matches the known absorption spectra of algae and phytoplankton (page 4, lines 24-26). Olsen teaches the first light source preferably comprises one or more LED sources emitting different wavelengths (page 4, lines 17-26).
Since Olsen teaches ballast water analysis, similar to Nakata, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata to incorporate the teachings of Olsen to provide a light source capable of emitting light with a first wavelength region causing microorganisms to emit chlorophyll fluorescence; the first wavelength region being different from the second wavelength region. Doing so would utilize known optical analysis structures for ballast water analysis, as taught by Olsen, which would have a reasonable expectation of successfully improving the efficiency of the overall apparatus by allowing for control of specific light emission spectrums to match desired targets.
Nakata in view of Olsen fail to teach: the control unit is configured to calculate the permissible number of microorganisms N to be a ballast water discharge criterion after determining each of a microbial population n1 acquired by chlorophyll fluorescence emission, a microbial population n2 acquired by fluorescence emission by the fluorescent staining reagent and a microbial population n3 acquired by both of the chlorophyll fluorescence emission and the fluorescence emission by the fluorescent staining reagent.
Ishii teaches a method of counting microorganisms (abstract) related to ballast water control (page 2, “background art” section). Ishii teaches the method uses a preferably counts microorganisms such as phytoplankton and zooplankton (page 4, last paragraph). Ishii teaches that phytoplankton contain pigments such as chlorophyll that emits strong autofluorescence and can be used to count phytoplankton separately from zooplankton (page 5, paragraph 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata in view of Olsen to incorporate the teachings of Ishii to provide the control unit is configured to calculate the permissible number of microorganisms N to be a ballast water discharge criterion after determining each of a microbial population n1 acquired by chlorophyll fluorescence emission, a microbial population n2 acquired by fluorescence emission by the fluorescent staining reagent and a microbial population n3 acquired by both of the chlorophyll fluorescence emission and the fluorescence emission by the fluorescent staining reagent. Doing so would allow for improved analysis and understanding of microorganisms in ballast water by counting different microorganisms such as phytoplankton and zooplankton separately and determine their contributions to an overall microorganism count, as taught by Ishii. 
Regarding claim 2, Nakata further teaches wherein the excitation light source is arranged such that excitation light emitted therefrom is caused to be incident orthogonally to the irradiated surface of the sample container (Fig. 3 shows the light source 13 orthogonal to a surface of a container 5). Nakata in view of Ishii fail to teach a light receiving surface of the photodetector is arranged such that fluorescence emission is received at an angle orthogonal to the excitation light of the excitation light source.
Nakata teaches an embodiment wherein a light receiving means is disposed so as to receive the fluorescent emission at an angle orthogonal to the excitation light from the excitation light source (paragraph [0023]). Nakata teaches that the arrangement of the light receiving means allows the excitation light from the excitation light source to be prevented from directly entering the light receiving means, which significantly clarifies the difference in the amount of light between a background and the fluorescent emissions from the microorganisms, improving detection accuracy for the fluorescent emissions from the microorganisms (paragraph [0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata in view of Olsen and Ishii to provide a light receiving surface of the photodetector is arranged such that fluorescence emission is received at an angle orthogonal to the excitation light of the excitation light source. Doing so would utilize known positioning of photodetectors, as taught by Nakata, which would allow the excitation light from the excitation light source to be prevented from directly entering the light receiving means, which would significantly clarify the difference in the amount of light between a background and the fluorescent emissions from the microorganisms, and thus improve detection accuracy for the fluorescent emissions from the microorganisms.

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Nakata does not disclose the requirement recited in the claims that there be a simultaneous first wavelength region causing microorganisms to emit chlorophyll fluorescence in addition to a second wavelength region corresponding to the fluorescent staining reagent (see Remarks page 11), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Nakata teaches multiple light sources (Fig. 3) that is capable of producing a wavelength range (paragraph [0080] teaches the LED light source is capable of emitting light with a wavelength of 450 nm to 490 nm) wherein any region within the wavelength range can be interpreted as any arbitrary the first and second wavelength regions that are different. Thus, one of the shown light sources is capable of emitting light with a wavelength region causing microorganisms to emit chlorophyll fluorescence and the other light source is capable of emitting light with a wavelength region causing microorganisms stained by the fluorescent staining reagent to emit fluorescence since the light sources comprise the wavelength regions capable of performing the functional limitation.
Note that the broadest reasonable interpretation of a light source emitting light with a first wavelength region and a light source emitting light with a second wavelength region, wherein the first and second wavelength regions are different, includes two light light sources that is capable of emitting multiple wavelength regions that are different from each other. For example, a light source that emits light in the visible spectrum (i.e. 380-700nm) includes multiple different regions, i.e. red (620-750 nm), violet (380-450 nm). In this example, “region” could also include a specific wavelength, i.e. 450 nm, 460 nm.
Further note that a 103 rejection was made in an alternative interpretation (see above), wherein Nakata is interpreted as failing to teach two light sources with different wavelength regions.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (page 12 of Remarks, second paragraph), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case (as stated above in the rejection of claim 1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata to incorporate the teachings of Ishii to provide the control unit is configured to calculate the permissible number of microorganisms N to be a ballast water discharge criterion after determining each of a microbial population n1 acquired by chlorophyll fluorescence emission, a microbial population n2 acquired by fluorescence emission by the fluorescent staining reagent and a microbial population n3 acquired by both of the chlorophyll fluorescence emission and the fluorescence emission by the fluorescent staining reagent. Doing so would allow for improved analysis and understanding of microorganisms in ballast water by counting different microorganisms such as phytoplankton and zooplankton separately and determine their contributions to an overall microorganism count, as taught by Ishii. 
Applicant merely states that the prior art “fails to disclose or render obvious the combination” (page 12 of Remarks, second paragraph), which amount to a general allegation without specifically pointing out how the language of the claims patentably distinguishes them from the references and how the combination is not obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY H NGUYEN/Examiner, Art Unit 1798                         

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797